DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to the RCE filed 02/05/2021 and applicant’s arguments dated 02/05/2021.
Status of Claims
Claims 1, 10-11, 15-16 and 18 are currently amended.
Claims 2-9, 13-14, and 19-20 are originals.
Claims 12 and 17 were previously presented. 
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from attorney Travis Banta on 04/27/2021. Claims 1, 11, and 16 were amended as follow:
This listing of claims will replace all prior listings, and versions, of claims in the application. 
(Proposed Amended)  A method of requesting a ride for a third party rider by a ride requestor, comprising:
transmitting, by a user device, a wireless ride request to a server for a third party rider; 
identifying, by the server, a previous ride requester who previously requested a ride from a driver from a set of trusted drivers among a pool of drivers, wherein the previous ride requestor is within a social network sphere of the user;
receiving, by the user device, from the server, the identification of the previous ride requester who previously requested a ride from the driver from the set of trusted drivers among the pool of drivers, wherein the previous ride requestor is within the social network sphere of the user;
displaying, by the user device, the identification of the previous ride requestor who is within the social network sphere of the user on a display screen of the user device;
receiving, by the user device, an identification of the driver from the set of trusted drivers among the pool of drivers who previously gave a ride to the previous ride requestor who is within the social network sphere of the user;
displaying, by the user device, the identification of the driver on the display screen of the user device;
transmitting, by a user device, a password set by the user to a device associated with the driver;
transmitting, by a user device, [[a]] the password set by the user to a device associated with the third party rider; 
determining, by the third party rider, that the password associated with the driver and the password associated with the third party rider match;

displaying, by the user device, the ride confirmation message including the ride itinerary on the display screen of the user device;
receiving, by the user device, a calculated distance and estimated time of arrival; 
displaying, by the user device, the calculated distance and estimated time of arrival on the display screen of the user device; 
receiving, by the user device, a real time status update of the requested ride that includes an updated current location of the driver and an updated drop off time; and
displaying, by the user device, the real time status update of the requested ride that includes the updated currently location of the driver and the drop off time on the display screen of the user device. 

 (Original)  The method of claim 1, wherein the ride request includes an identification of a third party rider. 
 
(Original)  The method of claim 2, wherein the identification of the third party rider includes a pictorial representation of the third party rider. 

(Original)  The method of claim 1, wherein the ride request further includes a pickup location and a dropoff location. 

(Original)  The method of claim 1, wherein the ride request further includes a pickup time. 

(Original)  The method of claim 1, wherein the ride request further includes a dropoff time. 

(Original)  The method of claim 1, wherein the set of trusted drivers include drivers who have previously provided driving services to family members of the ride requestor. 

(Original)  The method of claim 1, wherein the set of trusted drivers includes drivers who have previously provided driving services to members of at least one social network who are connected with the ride requestor on that at least one social network. 

(Original)  The method of claim 1, wherein the ride confirmation includes identification information for a vehicle associated with the driver. 

(Previously Presented)  The method of claim 1, wherein upon receiving, by the user device, the real-time status update of the requested ride transmitting, by the user device, an alternate dropoff address for an additional third party rider. 
 
(Proposed Amended) A system for requesting a ride for a third party rider by a ride requestor, comprising: 
a user device, including a processor to: 

transmit a dropoff contact information;
identify, by the server, a previous ride requester who previously requested a ride from a driver from a set of trusted drivers among a pool of drivers, wherein the previous ride requestor is within a social network sphere of the user;
receive, from the server, an identification of the previous ride requester who previously requested the ride from the driver from the set of trusted drivers among the pool of drivers, wherein the previous ride requestor is within the social network sphere of the user;
display, by the user device, the identification of the previous ride requestor who is within the social network sphere of the user on a display screen of the user device,
receive, from the server, an identification of a driver from a set of trusted drivers among a pool of drivers who previously gave a ride to the previous ride requestor who is within the social network sphere of the user;
display, by the user device, the identification of the driver on the display screen of the user device;
transmit a password set by the user to a device associated with the driver;
transmit [[a]] the password to a device associated with the third party rider; 
receive, from the server, a ride confirmation message in response to a determination by the third party rider that the password associated with the driver and the password associated with the third party rider match, wherein the ride confirmation message includes a ride itinerary; 

receive a real-time status updates of the requested ride that includes a current location of the driver and an updated drop off time; and
receive a display, on the display screen of the user device, the real-time status updates of the requested ride that includes the current location of the driver the updated drop off time displayed on the device. 

(Previously Presented)  The system of claim 11, wherein the user device further transmits the ride confirmation message to a device associated with the third party rider. 

(Original)  The system of claim 11, wherein the set of trusted drivers include drivers who have previously provided driving services to family members of the ride requestor. 
 
(Original)  The system of claim 11, wherein the set of trusted drivers includes drivers who have previously provided driving services to members of at least one social network who are connected with the ride requestor on the at least one social network. 
 
(Previously Presented)  The system of claim 11, wherein upon receiving the real-time status update of the requested ride, an alternate dropoff address for an additional third party rider is transmitted from the user device.
 
(Proposed Amended)  A non-transitory computer-readable medium containing instructions which, when executed by a processor, cause the processor to:
transmit a ride request to a server for a third party rider; 
transmit a dropoff contact information;
identify, by the server, a previous ride requester who previously requested a ride from a driver from a set of trusted drivers among a pool of drivers, wherein the previous ride requestor is within a social network sphere of the user;
receive, from the server, an identification of the previous ride requester who previously requested the ride from the driver from the set of trusted drivers among the pool of drivers, wherein the previous ride requestor is within the social network sphere of the user;
display, by the user device, the identification of the previous ride requestor who is within the social network sphere of the user on a display screen of the user device,
receive, from the server, an identification of the driver from the set of trusted drivers among the pool of drivers who previously gave a ride to the previous ride requestor who is within the social network sphere of the user; 
transmit a password set by the user to a device associated with the driver;
transmit a password set by the user to a device associated with the third party rider; 
receive, from the server, a ride confirmation message in response to a determination by the third party rider that the password associated with the driver and the password associated with the third party rider match, wherein the ride confirmation message includes a ride itinerary; 

receive a real-time status updates of the requested ride that includes a current location of the driver and an updated drop off time; and
receive a display, on the display screen of the user device, the real-time status updates of the requested ride that includes the current location of the driver the updated drop off time displayed on the device. 
 
(Previously Presented)  The non-transitory computer-readable medium of claim 16, wherein the processor further transmits the ride confirmation message to a device associated with the third party rider.

(Previously Presented)  The non-transitory computer-readable medium of claim 16, wherein upon receiving the real-time status update of the requested ride for an additional third party rider, the processor transmits an alternate dropoff address.

(Original)  The non-transitory computer-readable medium of claim 18, wherein the status of the requested ride includes an indicator displayed on a map representing the current location of a vehicle associated with the driver.
 
(Original)  The non-transitory computer-readable medium of claim 16, wherein the set of trusted drivers include drivers who have previously provided driving services to family members of the ride requestor. 

Reasons for Allowance
	Previous office actions detail prosecution and reasons for allowing the claims under both the subject matter eligibility and anticipation/obviousness of prior arts.
With respect to the 35 USC § 112 rejection, The Examiner withdraws the rejections of claims 10, 15 and 18-19 under 35 USC § 112 in view of the presently amended claims and applicant’s arguments dated 02/05/2021, page 11.
With respect to the 35 USC § 101 rejection, the reasons for eligibility under 101 for the independent claims is in the limitation “transmitting, by a user device, a password set by the user to a device associated with the driver; transmitting, by a user device, the password to a device associated with the third party rider; determining, by the third party rider, that the password associated with the driver and the password associated with the third party rider match; receiving, by the user device, a ride confirmation message, the ride confirmation message including a ride itinerary; displaying, by the user device, the ride confirmation message including the ride itinerary on the display screen of the user device; receiving, by the user device, a calculated distance and estimated time of arrival; displaying, by the user device, the calculated distance and estimated time of arrival on the display screen of the user device; receiving, by the user device, a real time status update of the requested ride that includes an updated current location of the driver and an updated drop off time; and displaying, by the user device, the real time status update of the requested ride that includes the updated currently location of the driver and the drop off time on the display screen of the user device”. 
Based on applicant’s arguments dated 02/05/2021, pages 15-16, the Examiner believes that the displaying steps are integrated into a practical application under Step 2A Prong 2.

With respect to the 35 USC § 103 rejection, Applicant amended the independent claims as follow, “transmitting, by a user device, a password set by the user to a device associated with the driver; transmitting, by a user device, the password to a device associated with the third party rider; determining, by the third party rider, that the password associated with the driver and the password associated with the third party rider match;”. The Examiner believes that the above limitations are not anticipated by the cited prior arts references taken individually and in combination.
In conclusion, the pending claims are allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Jamal Yousaf, Juanzi Li, A Driver and Riders Matching Approach, Department of, Computer Science and Technology, Tsinghua National Laboratory for Information Science and Technology, Tsinghua University, Beijing, 100084, China.{jamalyousaf,ljz}@keg.tsinghua.edu.cn
2014 11th Web Information System and Application Conference

2) H. A. N. C. Bandara*, Dileeka Dias**, A Multi-Agent System for Dynamic Ride Sharing, Faculty of Information Technology, University of Moratuwa, Sri Lanka
*054018m@uom.lk, **dileeka@uom.lk, Fourth International Conference on Industrial and Information Systems, ICIIS 2009, 28 - 31 December 2009, Sri Lanka.
The publication discloses the objective of the proposed system is to address these limitations with a novel approach of using Multi-Agent technology for instant ride matching between drivers and riders. Interaction between dedicated agents takes care of matching rides and possible uncertainties. Effective communication of users with the service provider is achieved through their mobile devices. The architecture of this system targets a robust rideshare application, which constantly takes care of users' ride requirements without the need for frequent interventions.
3) Christoph Stach, Andreas Brodt, vHike – A Dynamic Ride-sharing Service for Smartphones, Universität Stuttgart Institut für Parallele und Verteilte Systeme Universitätsstraße 3870569 Stuttgart.de, 2011 12th IEEE International Conference on Mobile Data Management.
The publication discloses dynamic ride-sharing service for Smartphones using these technologies and methods. Our service ranges from establishing the first contacts between driver and rider to finding fitting partners up to ensuring that any arrangement which has been made will be met in the end. Additionally, we keep an eye on issues of flexibility, security, trust and 
4) Khan; Bilal W. (US 20170127215 A1) discloses a method includes receiving, through the user interface of a user device of a user, a request for a ride from the user; assigning a driver to provide the ride for the user; according to one or more application rules associated with the request for the ride, providing the driver with access to information uniquely identifying the user or a rider.
5) Anderson; Jeffrey Paul et al. (US 20080270019 A1) discloses enhanced private transportation systems and methods that integrate personal communications, networking, and navigation technologies to enable travelers to better utilize current transportation systems by more efficiently and safely sharing rides, and more particularly to a centrally controlled system and method for achieving these objectives.
6) Khan; Bilal W. (US 20170124506 A1) discloses On-demand mobility relates to moving people, goods, or services with the assistance of a computer, such as an application operable on a mobile computing device, that allows for ease of scheduling and payment. On-demand mobility services can bring convenience to user's lives. In some cases, the security and privacy of users can be diminished with this convenience.
7) Ratti; Carlo Filippo et al. (US 20180204158 A1) related to real-time, point-to-point, on-demand ride dispatching system and teaches trip data information is composed of a number of trip records, where the record for trip A contains the pickup location P.sub.A (e.g., latitude and longitude information derived from GPS) the trip request time t.sub.PA, drop off location D.sub.A, and the drop off time t.sub.DA. If trip request time is not available, t.sub.PA can instead represent the pickup time at P.sub.A.
8) Jimenez Pazmino; Priscilla Fernanda et al. (US 20170163591 A1) relate to live events 
9) Isaac, Emad S. (US 20050114014 A1) relates generally to system and method of calculating an estimated time of arrival for a traveler is provided, along with a notification of this estimated time that is sent to a third party.
10) THOMAS; William David (US 20170236230 A1) discloses Does the second user's behavior lead to anything that would dissuade the first user from entering into a "sharing economy" interaction? For example, upon interrogating the second user's device 14, are they warning flags detected? Significant profanity may dissuade someone from allowing their children to ride with the second user.
11) Brinig; Kevin et al. (US 20180101925 A1) discloses when the location data 362 indicates that the driver has entered a geo-fence area, the transport system 390 can transmit an app state update 397 to initiate a late-binding state on the driver device 300. In the late-binding state, the driver can await a rider, who can present the unique match code to the driver for entry (or can otherwise transmit the unique match code to the driver device 300).
12) Ramanujam; Madhusoodhan (US 20150339928 A1) discloses the customer may request to modify the route, such that the autonomous vehicle 530 drives to an alternative drop-off location.

Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
                                                                                                                                                                                                      
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623